Name: Commission Implementing Regulation (EU) NoÃ 799/2011 of 9Ã August 2011 amending Annex I to Commission Regulation (EC) NoÃ 669/2009 implementing Regulation (EC) NoÃ 882/2004 of the European Parliament and of the Council as regards the increased level of official controls on imports of certain feed and food of non-animal origin Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: agricultural activity;  health;  trade;  trade policy;  foodstuff
 Date Published: nan

 10.8.2011 EN Official Journal of the European Union L 205/15 COMMISSION IMPLEMENTING REGULATION (EU) No 799/2011 of 9 August 2011 amending Annex I to Commission Regulation (EC) No 669/2009 implementing Regulation (EC) No 882/2004 of the European Parliament and of the Council as regards the increased level of official controls on imports of certain feed and food of non-animal origin (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (1), and in particular Article 15(5) thereof, Whereas: (1) Commission Regulation (EC) No 669/2009 (2) lays down rules concerning the increased level of official controls to be carried out on imports of feed and food of non-animal origin listed in Annex I thereto (the list), at the points of entry into the territories referred to in Annex I to Regulation (EC) No 882/2004. (2) Article 2 of Regulation (EC) No 669/2009 provides that the list is to be reviewed on a regular basis, and at least quarterly, taking into account at least the sources of information referred to in that Article. (3) The occurrence and relevance of food incidents notified through the Rapid Alert System for Food and Feed (RASFF), the findings of missions to third countries carried out by the Food and Veterinary Office, as well as the quarterly reports on consignments of feed and food of non-animal origin submitted by Member States to the Commission in accordance with Article 15 of Regulation (EC) No 669/2009 indicate that the list should be amended. (4) In particular, the list should be amended by deleting the entries for commodities for which those information sources indicate an overall satisfactory degree of compliance with the relevant safety requirements provided for in Union legislation and for which an increased level of official control is therefore no longer justified. (5) In addition, certain other commodities for which the information sources indicate a degree of non-compliance with the relevant safety requirements, thereby warranting the introduction of an increased level of official controls, should be included in the list. (6) The entries in the list for certain imports from Azerbaijan, China, Egypt, India and Pakistan should therefore be amended accordingly. (7) As regards the entry for imports of fresh peppers from Thailand, a clarification is necessary in the interest of clarity of Union legislation concerning the CN codes affected. (8) The amendment to the list concerning the deletion of the references to commodities should apply as soon as possible, as the original safety concerns have been satisfied. Accordingly, those amendments should apply from the date of entry into force of this Regulation. (9) Taking into account the number of amendments that need to be made to Annex I to Regulation (EC) No 669/2009, it is appropriate to replace it by the text in the Annex to this Regulation. (10) Regulation (EC) No 669/2009 should therefore be amended accordingly. (11) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 669/2009 is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 1 October 2011. However, the deletion of the entry for Pakistan for basmati rice shall apply from the date of entry into force of this Regulation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 August 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 165, 30.4.2004, p. 1. (2) OJ L 194, 25.7.2009, p. 11. ANNEX ANNEX I A. Feed and food of non-animal origin subject to an increased level of official controls at the designated point of entry Feed and food (intended use) CN code (1) Country of origin Hazard Frequency of physical and identity checks (%)  Groundnuts (peanuts), in shell  1202 10 90 Argentina (AR) Aflatoxins 10  Groundnuts (peanuts), shelled  1202 20 00  Peanut butter  2008 11 10  Groundnuts (peanuts), otherwise prepared or preserved  2008 11 91; 2008 11 96; 2008 11 98 (Feed and food) Hazelnuts (in shell or shelled) 0802 21 00; 0802 22 00 Azerbaijan (AZ) Aflatoxins 10 (Feed and food)  Groundnuts (peanuts), in shell  1202 10 90 Brazil (BR) Aflatoxins 10  Groundnuts (peanuts), shelled  1202 20 00  Peanut butter  2008 11 10  Groundnuts (peanuts), otherwise prepared or preserved  2008 11 91; 2008 11 96; 2008 11 98 (Feed and food) Dried Noodles ex 1902 China (CN) Aluminium 10 (Food) Fresh pomelos ex 0805 40 00 China (CN) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (11) 20 (Food) Tea leaves (black and green) 0902 China (CN) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (10) 10 (Food)  Yardlong beans (Vigna unguiculata spp. sesquipedalis)  ex 0708 20 00; ex 0710 22 00 Dominican Republic (DO) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (3) 50  Bitter melon (Momordica charantia)  ex 0709 90 90; ex 0710 80 95  Lauki (Lagenaria siceraria)  ex 0709 90 90; ex 0710 80 95  Peppers (Capsicum spp.)  0709 60 10; ex 0709 60 99; 0710 80 51; ex 0710 80 59  Aubergines  0709 30 00; ex 0710 80 95 (Food  fresh, chilled or frozen vegetables)  Oranges (fresh or dried)  0805 10 20; 0805 10 80 Egypt (EG) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (7) 10  Peaches (excluding nectarines)  0809 30 90  Pomegranates  ex 0810 90 95  Strawberries  0810 10 00  Green beans  ex 0708 20 00 (Food  fresh fruits and vegetables) Peppers (Capsicum spp.) 0709 60 10; ex 0709 60 99; 0710 80 51; ex 0710 80 59 Egypt (EG) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (12) 10 (Food  fresh, chilled or frozen)  Groundnuts (peanuts), in shell  1202 10 90 Ghana (GH) Aflatoxins 50  Groundnuts (peanuts), shelled  1202 20 00  Peanut butter  2008 11 10 (Feed and Food) Curry leaves (Bergera/Murraya koenigii) ex 1211 90 85 India (IN) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single residue methods (5) 10 (Food  fresh herbs)  Chilli (Capsicum annuum), whole  0904 20 10 India (IN) Aflatoxins 50  Chilli (Capsicum annuum), crushed or ground  ex 0904 20 90  Chilli products (curry)  0910 91 05  Nutmeg (Myristica fragrans)  0908 10 00  Mace (Myristica fragrans)  0908 20 00  Ginger (Zingiber officinale)  0910 10 00  Curcuma longa (turmeric)  0910 30 00 (Food  dried spices)  Groundnuts (peanuts), in shell  1202 10 90 India (IN) Aflatoxins 20  Groundnuts (peanuts), shelled  1202 20 00  Peanut butter  2008 11 10  Groundnuts (peanuts), otherwise prepared or preserved  2008 11 91; 2008 11 96; 2008 11 98 (Feed and food) Feed additives and premixtures ex 2309 India (IN) Cadmium and lead 10 (Feed) Fresh okra ex 0709 90 90 India (IN) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (2) 10 (Food) Watermelon (egusi, Citrullus lanatus) seeds and derived products ex 1207 99 97; ex 1106 30 90; ex 2008 99 99 Nigeria (NG) Aflatoxins 50 (Food)  Chilli (Capsicum annuum), whole  0904 20 10 Peru (PE) Aflatoxins and Ochratoxin A 10  Chilli (Capsicum annuum), crushed or ground  ex 0904 20 90 (Food  dried spice)  Fresh chilli peppers (Capsicum spp.) 0709 60 10, ex 0709 60 99 Thailand (TH) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (9) 10 (Food)  Coriander leaves  ex 0709 90 90 Thailand (TH) Salmonella (6) 10  Basil (holy, sweet)  ex 1211 90 85  Mint  ex 1211 90 85 (Food  fresh herbs)  Coriander leaves  ex 0709 90 90 Thailand (TH) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (4) 20  Basil (holy, sweet)  ex 1211 90 85 (Food  fresh herbs)  Yardlong beans (Vigna unguiculata spp. sesquipedalis)  ex 0708 20 00; ex 0710 22 00 Thailand (TH) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (4) 50  Aubergines  0709 30 00; ex 0710 80 95  Brassica vegetables  0704; ex 0710 80 95 (Food  fresh, chilled or frozen vegetables)  Sweet Peppers (Capsicum annuum)  0709 60 10; 0710 80 51 Turkey (TR) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (8) 10  Tomatoes  0702 00 00; 0710 80 70 (Food  fresh, chilled or frozen vegetables) Dried grapes (vine fruit) 0806 20 Uzbekistan (UZ) Ochratoxin A 50 (Food)  Groundnuts (peanuts), in shell  1202 10 90 South Africa (ZA) Aflatoxins 10  Groundnuts (peanuts), shelled  1202 20 00  Peanut butter  2008 11 10  Groundnuts (peanuts), otherwise prepared or preserved  2008 11 91; 2008 11 96; 2008 11 98 (Feed and food)  Chilli (Capsicum annuum), crushed or ground  ex 0904 20 90 All third countries Sudan dyes 10  Chilli products (curry)  0910 91 05  Curcuma longa (turmeric)  0910 30 00 (Food  dried spices)  Red palm oil  ex 1511 10 90 (Food) B. Definitions For the purposes of this Annex, Sudan dyes  refers to the following chemical substances: (i) Sudan I (CAS Number 842-07-9); (ii) Sudan II (CAS Number 3118-97-6); (iii) Sudan III (CAS Number 85-86-9); (iv) Scarlet Red; or Sudan IV (CAS Number 85-83-6). (1) Where only certain products under any CN code are required to be examined and no specific subdivision under that code exists in the goods nomenclature, the CN code is marked ex  (for example, ex 1006 30: only Basmati rice for direct human consumption is included). (2) In particular residues of: Acephate, Methamidophos, Triazophos, Endosulfan, Monocrotophos. (3) In particular residues of: Amitraz, Acephate, Aldicarb, Benomyl, Carbendazim, Chlorfenapyr, Chlorpyrifos, CS2 (Dithiocarbamates), Diafenthiuron, Diazinon, Dichlorvos, Dicofol, Dimethoate, Endosulfan, Fenamidone, Imidacloprid, Malathion, Methamidophos, Methiocarb, Methomyl, Monocrotophos, Omethoate, Oxamyl, Profenofos, Propiconazole, Thiabendazol, Thiacloprid. (4) In particular residues of: Acephate, Carbaryl, Carbendazim, Carbofuran, Chlorpyriphos, Chlorpyriphos-methyl, Dimethoate, Ethion, Malathion, Metalaxyl, Methamidophos, Methomyl, Monocrotophos, Omethoate, Prophenophos, Prothiophos, Quinalphos, Triadimefon, Triazophos, Dicrotophos, EPN, Triforine. (5) In particular residues of: Triazophos, Oxydemeton-methyl, Chlorpyriphos, Acetamiprid, Thiamethoxam, Clothianidin, Methamidophos, Acephate, Propargite, Monocrotophos. (6) Reference method EN/ISO 6579 or a method validated against it as referred to in Article 5 of Commission Regulation (EC) No 2073/2005 (OJ L 338, 22.12.2005, p. 1). (7) In particular residues of: Carbendazim, Cyfluthrin Cyprodinil, Diazinon, Dimethoate, Ethion, Fenitrothion, Fenpropathrin, Fludioxonil, Hexaflumuron, Lambda-cyhalothrin, Methiocarb, Methomyl, Omethoate, Oxamyl, Phenthoate, Thiophanate-methyl. (8) In particular residues of: Methomyl, Oxamyl, Carbendazim, Clofentezine, Diafenthiuron, Dimethoate, Formetanate, Malathion, Procymidone, Tetradifon, Thiophanate-methyl. (9) In particular residues of: Carbofuran, Methomyl, Omethoate, Dimethoate, Triazophos, Malathion, Profenofos, Prothiofos, Ethion, Carbendazim, Triforine, Procymidone, Formetanate. (10) In particular residues of: Buprofezin; Imidacloprid; Fenvalerate and Esfenvalerate (Sum of RS & SR isomers); Profenofos; Trifluralin; Triazophos; Triadimefon and Triadimenol (sum of triadimefon and triadimenol), Cypermethrin (cypermethrin including other mixtures of constituent isomers (sum of isomers)). (11) In particular residues of: Triazofos, Triadimefon and Triadimenol (sum of triadimefon and triadimenol), Parathion-methyl, Fenthoate. (12) In particular residues of: Carbofuran (sum), Chlorpyrifos, Cypermethrin (sum), Cyproconazole, Dicofol (sum), Difenoconazole, Dinotefuran, Ethion, Flusilazole, Folpet, Prochloraz, Profenofos, Propiconazole, Thiophanate-methyl and Triforine.